DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           CRAIG BASSETT,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-470

                               [April 4, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Laura Johnson, Judge;
L.T. Case No. 2004-CF-002150AXXXMB.

   Craig L. Bassett, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.